By the court.
The record shows that in 1901 in this case the entry was made, "Ordered to be stricken from list of pending cases and to be restored only upon order of court. ” It was restored to the list in 1912,* was tried, and is now ready for final judgment. The defendant in substance excepted to the jurisdiction of the court to restore the case to the active list.
The order was not a judgment of dismissal, as in Karrick v. Wetmore, 210 Mass. 578, but a striking from the pending list, subject in terms to the right of the court to order its restoration at any time, x Such restoration was within the discretion of the court and there is nothing to show that the discretion was abused. The case is governed by Burnham v. Haskell, 213 Mass. 386.

Exceptions overruled.


 By an order of the Superior Court made by Ratigan, J.